Citation Nr: 0100794	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-34 359	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased ratings for renal stones, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied an increased evaluation in excess of 
30 percent for renal stones.

The case was previously before the Board in March 1998, at 
which time it was Remanded to obtain copies of treatment 
records and to afford the veteran a comprehensive medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.

2.  The veterans renal stones only nearly approximate 
frequent attacks of colic with infection (pyonephrosis) and 
kidney function is impaired; there is no showing of renal 
dysfunction or any albuminuria or edema, decrease in kidney 
function, or hypertension ratable at least 40 percent 
disabling.


CONCLUSION OF LAW

The schedular criteria for rating greater than 30 percent for 
renal stones have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. § 4.115b, Diagnostic Codes 7508-7509 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  The present level of disability is of 
primary concern where service connection has been established 
and an increase in  the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in July 1999.

The July 1999 VA examination recounted a detailed history of 
recurrence of kidney stones beginning in 1972 and over the 
succeeding years.  The examiner could not verify the 
veteran's claims regarding an elevated protein level.  
Parathyroid function was reported as normal.  The veteran had 
diabetes.  On physical examination, blood pressure was 
138/90.  Lungs were reported as essentially normal.  
Creatinine was reported as 1.1 mg/dl; BUN was 15 mg/dl.  
Urine examination showed microscopic hematuria with red blood 
cells too numerous to count and also 3 white blood cells per 
high power field.  Testing was negative protein and negative 
glucose.  Diagnosis was long history of kidney stones; 
retroperitoneal fibrosis was never clearly established.  At 
the time of the examination, the examiner reported that the 
veteran had normal renal function.  There was a stone in the 
right kidney along with significant hematuria.  There were 
some white blood cells indicative of infection.  The examiner 
was not able to exclude the possibility of chronic 
pyelonephritis and the white blood cells were suggestive of 
such a diagnosis.  The examiner additionally commented that 
the veteran's diabetes was not related to his kidney stones.  
The examiner also commented that it was possible that the 
veteran's hypertension was related to the kidney stones.  
(The RO established entitlement to noncompensable service 
connection for hypertension in a November 1999 rating 
effective from October 21, 1998, the date of claim).

A compensable rating for renal stones has been in effect 
since 1974.  The veteran's claim for increase was filed in 
May 1994.  The rating criteria pertaining to kidney 
dysfunction were changed in February 1994; however, the 
veteran's claim for increased rating was not filed until May 
1994.  Thus, only the new rating criteria are applicable.

The veteran's disability is evaluated pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7508, 7509.  Pursuant to 
Diagnostic Code 7508, nephrolithiasis (presence of renal 
caliculi) is rated as hydronephrosis, except for recurrent 
stone formation requiring one or more of the following: 1). 
diet therapy 2). drug therapy 3). invasive or non-invasive 
procedures more than two times/year warrants a 30 percent 
evaluation.

Hydronephrosis, rated under Diagnostic Code 7509, is assigned 
a 10 percent rating for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent evaluation is assigned for frequent attacks of colic 
requiring catheter drainage.  Where there are frequent 
attacks of colic with infection (pyonephrosis) and kidney 
function is impaired, a 30 percent rating is assigned.  In 
this case pyonephrosis has not actually been diagnosed, and 
the examination does not reflect any actual functional 
impairment of the kidneys.  A full 30 percent evaluation is 
not demonstrated in this instance. 

The only possibility of a higher rating would be on the basis 
of a showing of severe hydronephrosis under 38 C.F.R. § 
4.115b, Diagnostic Code 7509, ratable under the criteria for 
renal dysfunction.  However, there has been no showing of 
severe hydronephrosis warranting rating as for renal 
dysfunction, and even if there were, the criteria for a 
rating in excess of 30 percent have not been satisfied.  
Specifically as to the criteria for a rating of 60 percent, 
examination and testing in the recent past fail to denote any 
albuminuria or edema, decrease in kidney function, or 
hypertension ratable as 40 percent disabling (note: the 
veteran is assigned a noncompensable evaluation for 
hypertension).  Similarly, the criteria for ratings of 80 
percent and 100 percent on the basis of renal dysfunction 
have likewise not been satisfied.  To that extent, the 
veteran's contentions as to an increased level of severity of 
his nephrolithiasis are unsupported, and an increased 
schedular evaluation is not for assignment.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the entitlement to increased rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Considering further that the disabilities in this instance, 
particularly that relating to renal stones, is at the lower 
boundary of this evaluation level and that the rating spans 
an even more extensive disability than is involved here, the 
Board regards the assigned ratings as adequate to embrace the 
full level of the disabilities at issue.  There is no 
competent evidence of record which indicates that the 
veteran's renal stones have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care beyond that contemplated by the criteria.  
Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).

ORDER

Entitlement to increased evaluation for renal stones is 
denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

